                                                                         NO JS-6



 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                     Case No. 5:17-cv-1968-JFW (AGRx)
     COMMISSION,
12                                               Hon. John F. Walter
13                  Plaintiff,

14          vs.
15
     DAVID HOWARD WELCH,                         FINAL JUDGMENT AS TO
16   MARC JAY BRYANT,                            PERRY DOUGLAS WEST
     JOHN CHARLES KNIGHT,
17
     PERRY DOUGLAS WEST,
18   BIO-GLOBAL RESOURCES, INC.,
     DIVERSIFIED EQUITIES, INC.,
19
     DIVERSIFIED EQUITIES
20   DEVELOPMENT, INC.,
     and NEW GLOBAL ENERGY, INC.,
21
22                  Defendants.
23
24         This matter came before the Court on the Plaintiff Securities and Exchange

25   Commission’s (“SEC” or “Commission”) unopposed motion for final judgment

26   pursuant to Federal Rule of Civil Procedure 54(b) as to Defendant Perry Douglas

27   West (“Defendant”). The Commission having filed a Complaint and Defendant

28   having entered a general appearance; consented to the Court’s jurisdiction over him

     Final Judgment as to West
     5:17-cv-1968-JFW                            1
 1   and the subject matter of this action; consented to entry of this Final Judgment
 2   without admitting or denying the allegations of the Complaint (except as to
 3   jurisdiction and except as otherwise provided herein in paragraph V); waived findings
 4   of fact and conclusions of law; and waived any right to appeal from this Final
 5   Judgment:
 6                                                   I.
 7
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, that Defendant
 8
     Perry Douglas West is permanently restrained and enjoined from violating Section 5
 9
     of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77e] by, directly or
10
     indirectly, in the absence of any applicable exemption:
11
            (a)       Unless a registration statement is in effect as to a security, making use of
12
     any means or instruments of transportation or communication in interstate commerce
13
     or of the mails to sell such security through the use or medium of any prospectus or
14
     otherwise;
15
            (b)       Unless a registration statement is in effect as to a security, carrying or
16
     causing to be carried through the mails or in interstate commerce, by any means or
17
     instruments of transportation, any such security for the purpose of sale or for delivery
18
     after sale; or
19
            (c)       Making use of any means or instruments of transportation or
20
     communication in interstate commerce or of the mails to offer to sell or offer to buy
21
     through the use or medium of any prospectus or otherwise any security, unless a
22
     registration statement has been filed with the Commission as to such security, or
23
     while the registration statement is the subject of a refusal order or stop order or (prior
24
     to the effective date of the registration statement) any public proceeding or
25
     examination under Section 8 of the Securities Act [15 U.S.C. § 77h].
26
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that, as
27
     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
28
      Final Judgment as to West
      5:17-cv-1968-JFW                                    2
 1   binds the following who receive actual notice of this Final Judgment by personal
 2   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
 3   attorneys; and (b) other persons in active concert or participation with Defendant or
 4   with anyone described in (a).
 5                                               II.
 6          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
 7   Defendant Perry Douglas West is barred from participating in an offering of penny
 8   stock, including engaging in activities with a broker, dealer, or issuer for purposes of
 9   issuing, trading, or inducing or attempting to induce the purchase or sale of any penny
10   stock, with the right to apply for reentry after three years to the appropriate self-
11   regulatory organization, or if there is none, to the Commission. A penny stock is any
12   equity security that has a price of less than five dollars, except as provided in Rule
13   3a51-1 under the Securities Exchange Act of 1934 (“Exchange Act”) [17 C.F.R.
14   240.3a51-1].
15
                                                III.
16
17          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

18   Defendant Perry Douglas West shall pay $30,000.00, pursuant to Section 20(d) of the

19   Securities Act [17 U.S.C. § 77t(d)], to the SEC within 14 days after entry of this Final

20   Judgment. Defendant may transmit payment electronically to the SEC, which will

21   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also

22   be made directly from a bank account via Pay.gov through the SEC website at

23   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified

24   check, bank cashier’s check, or United States postal money order payable to the

25   Securities and Exchange Commission, which shall be delivered or mailed to:

26          Enterprise Service Center
            Accounts Receivable Branch
27          6500 South MacArthur Boulevard
28          Oklahoma City, OK 73169

      Final Judgment as to West
      5:17-cv-1968-JFW                              3
 1   and shall be accompanied by a letter identifying the case title, civil action number,
 2   and name of this Court, Perry Douglas West as the defendant in this action; and
 3   specifying that payment is made pursuant to this Final Judgment.
 4           Defendant shall simultaneously transmit photocopies of evidence of payment
 5   and case identifying information to the Commission’s counsel in this action. By
 6   making this payment, Defendant relinquishes all legal and equitable right, title, and
 7   interest in such funds and no part of the funds shall be returned to Defendant. The
 8   Commission shall send the funds pursuant to this Final Judgment to the United States
 9   Treasury.
10           The Commission may enforce the Court’s judgment for civil penalties by
11   moving for civil contempt (and/or through other collection procedures authorized by
12   law) at any time after 14 days following entry of this Final Judgment. Defendant
13   shall pay post-judgment interest on any delinquent amounts pursuant to 28 U.S.C. §
14   1961.
15                                              IV.
16           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
17   Defendant Perry Douglas West’s Consent is incorporated herein with the same force
18   and effect as if fully set forth herein, and that he shall comply with all of the
19   undertakings and agreements set forth therein, including, but not limited to, the
20   undertakings to:
21           (a)    Return to New Global Energy Inc. for cancellation 1,000,000 shares of
22   New Global Energy Inc. common stock, with the agreement that the common shares
23   will be returned to treasury stock of New Global Energy Inc. within 30 days of filing
24   of the Consent;
25
             (b)    Cancel the May 2, 2016 Stock Option Agreement with New Global
26
     Energy Inc., which provided West with options to purchase 1,000,000 shares of New
27
     Global Energy Inc. at $0.30 per share, with the agreement to cancel the Stock Option
28
      Final Judgment as to West
      5:17-cv-1968-JFW                              4
 1   Agreement to be signed within 30 days of filing of the Consent;
 2         (c)     Enter into a written agreement with New Global Energy Inc. in which
 3   West waives $400,292.00 in legal fees that the company owes to him for outstanding
 4   legal services, with the agreement waiving fees to be signed within 30 days of the
 5   filing of the Consent; and
 6         (d)     Certify, in writing, compliance with the undertaking(s) set forth above.
 7   The certification shall identify the undertaking(s), provide written evidence of
 8   compliance in the form of a narrative, and be supported by exhibits sufficient to
 9   demonstrate compliance. The Commission staff may make reasonable requests for
10   further evidence of compliance, and Defendant agrees to provide such evidence.
11   Defendant shall submit the certification and supporting material to Leslie J. Hughes,
12   Securities and Exchange Commissi0n, 1961 Stout Street Suite 1700, Denver,
13   Colorado 80294, no later than sixty (60) days from the date of the completion of the
14   undertakings.
15                                              V.
16
           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that,
17
     solely for purposes of exceptions to discharge set forth in Section 523 of the
18
     Bankruptcy Code, 11 U.S.C. § 523, the allegations in the Complaint are true and
19
     admitted by Defendant Perry Douglas West, and further, any debt for disgorgement,
20
     prejudgment interest, civil penalty or other amounts due by Defendant West under
21
     this Final Judgment or any other judgment, order, consent order, decree or settlement
22
     agreement entered in connection with this proceeding, is a debt for the violation by
23
     Defendant Perry Douglas West of the federal securities laws or any regulation or
24
     order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
25
     Code, 11 U.S.C. § 523(a)(19).
26
                                               VI.
27
28         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

     Final Judgment as to West
     5:17-cv-1968-JFW                                5
 1   this Court shall retain jurisdiction of this matter for purposes of enforcing the terms of
 2   this Judgment.
 3                                             VII.
 4          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
 5   Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
 6   without further notice.
 7          Dated: 12/26/18
 8
 9                                                  _______________________________
10                                                          JOHN F. WALTER
                                                    UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Final Judgment as to West
      5:17-cv-1968-JFW                             6
